DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 5, 6 and 33-43 are pending in this application.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
1) composition of multiple channels (as exemplified by the species of Claims 33-36).
2) composition of second chamber (as exemplified by the species of Claims 39-43).
single species from each of 1 and 2) above to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, the following claim(s) are generic:  5 and 37.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Claims 33-36 and 39-43 lack unity of invention because even though the inventions of these groups require the technical feature of Claims 5 (a species of Claim 37) and 37 of a device for simulating a function of a tissue, comprising:
a first structure defining a first chamber;
a second structure defining a second chamber, the second chamber
having a length configured for fluid flow in a direction along said length, and being

(i) intersecting along the length of the second chamber, and
(ii) configured to generate a gradient along the direction of fluid flow along the
length of the second chamber; and
a membrane located at an interface region between the first chamber and the second chamber, the membrane having cells adhered on a first side facing toward the first chamber and on a second side facing toward the second chamber, the membrane separating the first chamber from the second chamber, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chang et al. (2014) in view of Ingber et al. (US 2016/0313306 A1) and Bhattacharjee et al. (2010).

Chang et al. teaches a device comprising:
a first structure (layer) defining a first chamber, having a length and configured to flow fluid in a direction perpendicular to the length of the first chamber;
and a second chamber defining a second chamber, the second chamber having a length configured for fluid flow in a direction along said length, and being coupled to a branched gradient generator comprising multiple channels, such that the gradient is continuous and perpendicular to the direction of flow in the first chamber, and configured to generate a gradient along the direction of fluid flow along the length of the second chamber,


The Examiner notes that while the top chamber of Chang et al. is exemplified as being for generation of a gas (oxygen) gradient, however the microchannel could also contain fluid and therefore meets the limitation of “being configured to flow fluid”.  The MPEP at 2114 II. states:
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Chang et al. does not teach a device wherein cells are adhered to the first side of the membrane,
or wherein the gradient generator comprises multiple channels intersecting along the length of the second chamber, as required by Claim 5.

Ingber et al. teaches an organ mimic microfluidic device which comprises a central channel divided by a membrane wherein cell are adhered to each side of the membrane facing a microchannel (Pg. 9, Paragraphs [0075], [0077] and [0078]).


et al. teaches a gradient generator comprising multiple channels that intersect along the length of a chamber to generate a gradient (Pg. 13, Fig. 1A) wherein the design provides a stable and uniform gradient over the cell culture surface, making it ideal for extracting for extracting maximum information from small data sets (Pg. 11. Lines 9-11).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microfluidic device comprising cells adhered to a second side facing toward a second chamber coupled to a gradient generator as taught by Chang et al. with the teaching of Ingber et al. teaches an organ mimic microfluidic device which comprises a central channel divided by a membrane wherein cell are adhered to each side of the membrane facing a microchannel because this is no more than the use of a known technique (co-culture of cells on opposing sides of a membrane in a microfluidic device) to improve a similar device (microfluidic device comprising a membrane with cells adhered to one side) in the same way (assess cells response in co-culture).  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(C) Use of known technique to improve similar devices (methods, or products) in the same way



It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the microfluidic device comprising cells adhered to a first side of a membrane facing a first chamber and a second side of a membrane facing toward a second chamber coupled to a gradient generator as taught by Chang et al. in view of Ingber et al. with the use of a gradient generator comprises multiple channels intersecting along the length of the second chamber as taught by Bhattacharjee et al. because this is no more than the simple substitution of one known element (multi-channel gradient generator) for another (branched gradient generator) to obtain predictable results (generation of gradient along microfluidic channel comprising cells).  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
B) Simple substitution of one known element for another to obtain predictable results;
et al. provides a stable and uniform gradient over the cell culture surface, making it ideal for extracting for extracting maximum information from small data sets.  There would have been a reasonable expectation of success in making this substitution because at least both Chang et al. and Bhattacharjee et al. are drawn to the same field of endeavor, that is, microfluidic devices coupled to gradient generators and comprising cells.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The Examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        08/09/2021